FILED
                            NOT FOR PUBLICATION                              JUN 09 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 12-50122

              Plaintiff - Appellee,               D.C. No. 2:10-cr-00159-DMG-2
  v.

EDGAR OMAR KELLER-CANAL, AKA                      MEMORANDUM*
OMAR KELLER-CANAL,

              Defendant - Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                              Submitted June 2, 2014**
                                Pasadena, California

Before: GOULD and N.R. SMITH, Circuit Judges, and KORMAN, Senior District
Judge.***

       The district court did not err in denying Keller’s motion for acquittal.

                                           I.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      Viewing the evidence in the light most favorable to the prosecution, there

was sufficient evidence for a rational fact finder to conclude beyond a reasonable

doubt that Keller was the third inmate involved in the attack. See United States v.

Grasso, 724 F.3d 1077, 1085 (9th Cir. 2013); United States v. Nevils, 598 F.3d

1158, 1163-65 (9th Cir. 2010) (en banc). The witnesses’ descriptions of Keller

immediately after the incident generally matched the third inmate shown on the

surveillance footage. The khaki shirt found in Keller’s cell contained DNA exactly

matching Officer Johnson’s DNA. Surveillance footage and witness testimony

showed the third inmate arrive from and retreat to the direction of Keller’s cell.

Lastly, witnesses agree that Keller was sweaty and non-responsive when

approached in his cell soon after the altercation.

                                          II.

      Viewing the evidence in the light most favorable to the prosecution, there is

sufficient evidence for a rational fact finder to conclude beyond a reasonable doubt

that Keller assaulted a federal officer and inflicted bodily injury. See 18 U.S.C.

§§ 2, 111; Grasso, 724 F.3d at 1085; Nevils, 598 F.3d at 1164. Johnson testified

that during the altercation three inmates struck him multiple times with their fists,

legs, and knees; as he was being attacked, he felt the inmates’ shoes when they

kicked him; and one of the inmates kicked him in the face with a shod foot.


                                          -2-
Surveillance footage and witness testimony showed three inmates attacking

Johnson in unison. Finally, medical evidence demonstrated that Johnson suffered

various bodily injuries, including a partially torn rotator cuff. On this evidence, a

rational jury could have concluded beyond a reasonable doubt that Keller assaulted

Johnson and inflicted bodily injury.

      AFFIRMED.




                                          -3-